DETAILED ACTION
§Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 2-10, 13-18 and 20-22 are pending wherein claims 2-10, 13, 16 and 20-21 have been preliminarily amended, claim 23 has been preliminarily added, and claims 1, 11 and 19 have been preliminarily canceled. In response filed on February 16, 2021, Applicant elected claims 13-18 and 22 for prosecution on the merits, claims 1 and 11 were canceled in the Response and claims 2-10, 13, 16, 20 and 21 were amended. Because Applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP §818.01(a)). 

Allowable Subject Matter
Claims 2-10, 13-15, 20-21 and 23 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
In regard to claim 13, the closest prior art references are to Yamauchi et al. (US 2013/0260285) and Johansson et al. (WO 2015/158373). Yamauchi et al. (‘285) discloses a brazing alloy for bonding in air containing silver, boron and silicon wherein one kind of germanium, titanium, zirconium, hafnium chromium and aluminum may be added wherein a set of a metal member and a metal member, a set ceramic member and a ceramic member or a set of a metal member and a ceramic member are bonded with the brazing alloy ([0013-0021]. The Figures of Yamauchi et al. (‘285) show the structural distinction of a brazing layer formed between two materials. However, Yamauchi et al. (‘285) does not specify 

	Claims 16-18 and 22 are allowable since these claims are drawn to a method of making a product that distinguishes from the prior art. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessee Roe whose telephone number is (571)272-5938.  The examiner can normally be reached on Monday thru Friday 7:30 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JESSEE R ROE/Primary Examiner, Art Unit 1796